IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 139 WM 2018
EX RELATOR GARY L. PENNINGTON,              :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
ALLEGHENY COUNTY; AND THE                   :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondents             :
                                            :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.